  Case 4:20-cv-01729 Document 1 Filed on 05/18/20 in TXSD Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF TEXAS
                               Houston Division


DIANE FRIEND                                 §
                                             § CIVIL ACTION NO. _______________
                                             §
vs.                                          § Proceeding under the Fair Labor
                                             § Standards Act
TEXAS HEALTH SCHOOL, L.P.                    §
Defendant.                                   §

                      PLAINTIFF’S ORGINAL COMPLAINT

                                      A. Summary

       This is a proceeding against Defendant for violating the overtime provisions of the

Fair Labor Standards Act of 1938 (“FLSA”). Defendant hired Plaintiff and agreed to pay

Plaintiff on a salaried basis. Defendant repeatedly docked Plaintiff’s pay for minor

instances and absences, thus making Plaintiff non-exempt under FLSA.


                                       B. Parties

       1. Plaintiff Diane Friend is an individual and a resident of the State of Maryland.

       2. Defendant Texas Health School, L. P. (“THS”) is a Texas for-profit educational

institution operating in the State of Texas as Limited Partnership. THS may be served with

process by serving the company’s registered agent Scholastic Learning Center, Inc. at

11211 Katy Freeway Houston, TX 77079.

                                     C. Jurisdiction

         3. The court has federal question jurisdiction, 28 U.S.C. §1331, over the this

lawsuit because the action arises under federal law, via the Fair Labor Standards Act of

1938, 29 U.S.C. §201 et seq. The court has pendant/supplemental jurisdiction, 28 U.S.C.
  Case 4:20-cv-01729 Document 1 Filed on 05/18/20 in TXSD Page 2 of 3



§1367(a), over any related state causes of action because such actions are so related to the

federal lawsuit that they are all part of the same case/controversy.


                                         E. Facts

         4. From January 2017 through January 2019, Plaintiff worked for Defendant as

the Director of Nursing.

         5. Defendant designated Plaintiff’s job position as exempt from the overtime

requirements of the FLSA, and Defendant paid Plaintiff a salary.

         6. Defendant often required Plaintiff to work in excess of forty (40) hours per

workweek.

         7. Defendant regularly and consistently docked Plaintiff’s pay for absences of less

than one day.

         8. Defendant’s practice of docking Plaintiff’s pay indicated no intention for

Defendant to pay Plaintiff on a salaried basis as defined under the FLSA.

         9. Defendant never paid Plaintiff overtime for working in excess of forty (40 hours

per workweek, as mandated by the FLSA.

                  F. Count 1 – Violation of FLSA: Unpaid Overtime

       10. Defendant worked Plaintiff more than 40 hours per workweek and failed to pay

Plaintiff overtime. Accordingly, Defendant violated various wage and hour provisions of

the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq.

       11. Defendant repeatedly has violated and is violating the provisions of Sections

11(c) and 15(a)(5) of FLSA, in that THS has failed to make, keep and preserve records of

its employees and of the wages, hours and other conditions and practices of employment




                                              2
  Case 4:20-cv-01729 Document 1 Filed on 05/18/20 in TXSD Page 3 of 3



maintained by it, as prescribed by the regulations duly promulgated under said Section 11

(c) at 9 C.F.R. Part 516.

                                        G. Prayer


        12. For the above reasons, Plaintiff seeks judgment against Defendant for the
following:

               a. Actual damages, as measured by back overtime payments,

               b. Liquidated damages in the same amount as back overtime payments, 29
               U.S.C. §216(b),

               c. Prejudgment and post judgment interest,

               d. Attorneys fees and costs of suit, 29 U.S.C. §216(b),

               e. Application of the three year statute of limitations for “willful”
               violations of FLSA, 29 U.S.C. §255(a), and

               f. All other applicable state and federal relief the court deems necessary
               and appropriate.

                                              Respectfully submitted,

                                              LAW OFFICE OF ARTHUR J. WHITE III, P.C.



                                              Arthur J. White III
                                              Texas Bar No. 24048877
                                              1700 Post Oak Boulevard
                                              2 BLVD Place
                                              Suite 600
                                              Houston, Texas 77056
                                              Tel. (832) 620-6406
                                              Fax. (866) 645-7314
                                              E-mail: Arthur@whitelegalgroup.com

                                              Attorney for Plaintiff




                                             3
